Title: To Thomas Jefferson from Richard Adams, 26 December 1794
From: Adams, Richard
To: Jefferson, Thomas



Dear Sir
Richmd. Hill 26th Decr. 1794

I Received your Favor of the 18th. of this month and note the Contents. Upon Examining the Records, I find I was mistaken in the Information, I gave Mr. Skipworth in Respect to Mr. Shorts Judgment. Indeed at any Rate, I think the prospect I mentioned is so distant and uncertain, that I believe there is very little hope of obtaining any thing from that Quarter, I shall therefore decline it on my part. I am with the greatest Esteem & Regard Dr. Sr. yr mo Obdt. huml Sevt.

Richd. Adams

